DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a flowable (medium), and the claim also recites and in particular gaseous medium which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation a flowable (medium), and the claim also recites and in particular gaseous medium which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al (2013/0061557 A1: figures 1-8; paragraphs 5, 14, 19, 26, 64, 69-71, 88-90, 93-94 and 98).
Kitano et al teach a device for handling preforms (3) comprising: a storage device (buffer tank 10), a plurality of transport devices (15, 50) which transports the preforms from the buffer tank to a blow molding machine (63), wherein the entire plant is enclosed with a clean room (2) and individual stations of the preform molding, buffer station, blow molding station and conveying mechanisms are covered by clean booths (17) as illustrated in figure 1.  The clean booths have a fan (18) in the top of the booths and a HEPA filter (19) to supply clean air to the booths.  The air is vented out an exhaust window (20) in the bottom of the booths.  The reference also teaches a method of handling a plurality of preforms, comprising storing and transporting in the enclosed devices while applying flowable air to the enclosed devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al taken together with German reference (DE 20308513 U1: figures 1-2).
Kitano et al disclose all claimed features except for the use of a roller sorter.
The German reference discloses a blow molding assembly wherein preforms are fed from boxes to a silo (6) which feeds a roller sorter (7) which aligns and conveys the preforms to a subsequent conveyor for feeding to a blow molding assembly.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Kitano et al by using a roller sorter as disclosed by the German reference for the purpose of aligning preforms while conveying the preforms from a bulk feed to an aligned continual feed.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al taken together with Braum et al (2014/026099 A1: figure 1 and paragraphs 45 and 46).
Kitano et al disclose all claimed features except for the use of ventilator to supply air to spaced portions of the conveying apparatus.
Braum et al disclose an apparatus for filling a container by stretch blow molding wherein the treatment takes place in an isolator chamber.  A central supply air preparation unit (5) is used to feed air to spaced portions of the isolator chamber as illustrated in figure 1.  The air preparation unit has a HEPA filter for reducing bacterial contamination within the air.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Kitano et al by using a central air supply mechanism as disclosed by Braum et al for the purpose of placing the unit to supply the air remotely from the clean booths and using a larger unit which is more economical than a plurality of smaller fans.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/15/2022